ORDER

Joseph M. Marbly appeals a district court order that denied his petition for leave to file his civil rights complaint in which he sought to assert claims, inter alia, under 42 U.S.C. §§ 1985(3) & 1986. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
*562Plaintiff has filed numerous federal lawsuits in which he has alleged that agents of the Internal Revenue Service harassed him. The district court entered an order enjoining plaintiff from filing further lawsuits regarding these claims, and this court affirmed the order. Marbly v. Kay, No. 00-1530, 2000 WL 1827783 (6th Cir. Dec. 8, 2000). Nonetheless, Marbly has continued to petition the district courts for leave to file lawsuits involving similar claims.
The district court properly denied the instant petition for leave to file another complaint for the reasons stated in our orders affirming other district court decisions denying plaintiffs petitions for leave to file similar complaints. See Marbly v. Dep’t of the Treasury, No. 01-1355, 2001 WL 1006473 (6th Cir. Aug. 24, 2001); Marbly v. Rubin, No. 99-1384, 2000 WL 32009 (6th Cir. Jan. 4, 2000); Marbly v. Rubin, No. 99-1071, 1999 WL 1023578 (6th Cir. Nov. 5, 1999); Marbly v. Rubin, No. 98-2039, 1999 WL 775904 (6th Cir. Sept. 24, 1999); Marbly v. Rubin, No. 98-1846, 1999 WL 645662 (6th Cir. Aug. 13, 1999). Plaintiffs specific claims asserted herein may differ slightly from those alleged in prior lawsuits, but plaintiffs petition is simply an attempt to litigate similar claims. Nonetheless, we note that plaintiffs complaint does not state a claim upon which relief can be granted in any event. See Ana Leon T. v. Fed. Reserve Bank, 823 F.2d 928, 930 (6th Cir.1987). Thus, the district court properly denied plaintiffs petition.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.